Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 12-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2002/0171015 to Golsing in view of US Patent 6,033,014 to Nightengale. Golsing teaches a worksurface cantilever comprising a worksurface (5) supported by a cantilever bracket (25). A height adjusting mechanism comprises a threaded rod (29) adjusts a vertical frame member (26) relative to a hanger bracket (22). The threaded rod extends from a proximal end of the vertical frame to a point beyond the distal end of the vertical frame as best seen in figure 1. 
Nightengale teaches a cantilevered work surface having a leveling mechanism that includes a turnbuckle (54) (Nightengale, Col4, lines 27-55). The turnbuckle is connected between a horizontal frame (52) and a vertical frame (40). A pivot (41) connects the vertical and horizontal member at a proximal corner. A worksurface (50) is attached on top of the horizontal frame member.   At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the worksurface of Golsing by replacing the cantilevered bracket with a turnbuckle as taught by Nightengale as a mechanism to allow for adjusting the worksurface to different angles. 


Claim(s) 1-9, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,024,025 to Koch in view of US Patent 6,033,014 to Nightengale. 
Koch teaches a worksurface cantilever comprising a worksurface (34) supported by a cantilever bracket (11). A height adjusting mechanism comprises a threaded rod (21) adjusts a vertical frame member (27) relative to a hanger bracket (25 or 26). The threaded rod extends beyond both the distal and proximal ends of the vertical frame as best seen in figure 1 and 2. A side socket head cap screw (14) receive a handle (12). A first gear (16) is coupled to the side socket head cap screw. A second gear (18 or 19) is coupled to the threaded rod. 
Nightengale teaches a cantilevered work surface having a leveling mechanism that includes a turnbuckle (54) (Nightengale, Col4, lines 27-55). The turnbuckle is connected between a horizontal frame (52) and a vertical frame (40). A pivot (41) connects the vertical and horizontal member at a proximal corner. A worksurface (50) is attached on top of the horizontal frame member.   At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the worksurface of Golsing by replacing the cantilevered bracket with a turnbuckle as taught by Nightengale as a mechanism to allow for adjusting the worksurface to different angles. 

Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,207,099 to Black in view of US Patent 6,033,014 to Nightengale. Black teaches a height adjusting and leveling worksurface cantilever comprising a leveling mechanism (103, 104) that can adjust an angle of a worksurface (95) relative to a vertical frame member (42) and a horizontal frame member (71). The angle is adjusted from a pivot point (99,100) which is located on a proximal corner where the vertical frame and horizontal frame connect together as seen in figure 1. A height adjusting mechanism comprises a threaded rod (83) that can adjust a height of the cantilever relative to a hanger bracket (41). The threaded rod has a connection (110,111,91, 79) structure a proximal end of the vertical frame member to connect to a handle (114) as best seen in figure 13 and 14. The connection is considered to include a socket head cap screw that allows the removable connection. 
Black does expressly disclose that the leveling adjustment is between the horizontal and vertical frame and is adjusted via a turnbuckle. Nightengale teaches a cantilevered work surface having a leveling mechanism that includes a turnbuckle (54) (Nightengale, Col4, lines 27-55). The turnbuckle is connected between a horizontal frame (52) and a vertical frame (40). A pivot (41) connects the vertical and horizontal member at a proximal corner. A worksurface (50) is attached on top of the horizontal frame member.   At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the worksurface of Black by replacing the leveling mechanism and the horizontal frame with the frame and turnbuckle as taught by Nightengale as an alternative leveling mechanism that allows for wider range of angle adjustment. 



Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 5/02/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637